 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1002 
In the House of Representatives, U. S.,

January 13, 2010
 
RESOLUTION 
Honoring the life and work of Dr. Martin Luther King, Jr. and encouraging the continued commitment to the Martin Luther King, Jr. Day as a national day of service. 
 
 
Whereas the King Holiday and Service Act, a law designating Martin Luther King, Jr. Day as a national day of volunteer service, was signed into law in 1994; 
Whereas millions of individuals have been inspired by the life and work of Dr. Martin Luther King, Jr. to serve their neighbors and communities every 3rd Monday of January; 
Whereas the 2009 Martin Luther King, Jr. Day of Service marked a milestone in the service movement, bringing together more than 1 million volunteers who served in more than 13,000 projects nationwide; 
Whereas serving one’s community for the betterment of every individual speaks to the high character, transformative world view, and everyday practice of Dr. Martin Luther King, Jr.; 
Whereas the efforts of national service volunteers have been a steadfast foundation of our Nation’s infrastructure, supporting not only individuals and families in need, but acting in response to national catastrophes and natural disasters; 
Whereas the importance of service was recognized through the signing of the Edward M. Kennedy Serve America Act (Public Law 111–13) in April 2009; 
Whereas individuals have the opportunity to participate in thousands of scheduled community service projects and events all across the Nation, as well as to create and implement community service projects where a need for such projects has been identified; 
Whereas the Corporation for National and Community Service is working with the Martin Luther King, Jr. Center for Nonviolent Social Change and thousands of other nonprofit, community, national service, and education organizations across the Nation to encourage individuals to serve on this holiday and throughout the year; and 
Whereas leaders at the Federal, State, and local level are planning to use Martin Luther King, Jr. Day to rally our Nation to commit to serve and make an ongoing commitment to service: Now, therefore, be it  
 
That the House of Representatives— 
(1)encourages all individuals in the United States to pay tribute to the life and works of Dr. Martin Luther King, Jr. through participation in community service projects on Martin Luther King, Jr. Day; 
(2)recognizes the inherent value of community service and volunteerism in the creation of civil society and as a means of non-violent community progress consistent with the works of Dr. Martin Luther King, Jr.; 
(3)recognizes the benefits of the collaborative work by the many organizations that promote, facilitate, and carry out needed service projects nationwide; 
(4)encourages its members and colleagues to urge their constituents to participate in community service projects; and 
(5)acknowledges that by serving one’s country, one’s community, and one’s neighbor our Nation makes progress in civility, equality, and unity consistent with the values and life’s work of Dr. Martin Luther King, Jr. 
 
Lorraine C. Miller,Clerk.
